DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 01/08/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration dates of US 10455066 and US 10701197 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1: the prior art fails to disclose or suggest a specific mobile system comprising: 
	a mobile base station comprising a connection hole, a user input button, at least one processor; and 
	a wireless earbud configured for plugging into the connection hole of the mobile base station to form an integrated body with the mobile base station,
	 wherein the system establishes a wireless pairing between a smartphone and the wireless earbud using two-way wireless communication, 
	wherein, in response to pressing of the user input button, the at least one processor is configured to execute computer program instructions to initiate processing for the wireless pairing with the smartphone such that the wireless earbud receives 
	Serial No.: 16/912,823Attorney's Docket No.: PIN0005-CON2 Art Unit: 2654Page 3wherein, while the wireless earbud is plugged into the connection hole of the mobile base station, the wireless earbud is configured to electrically connect with the circuitry of the mobile base station and further configured to perform wired data communication with the mobile base station.
	Furthermore, the combination of the above limitations with the rest of the disclosed limitations causes the disclosed system distinguishing from the prior art.
Regarding independent claim 5: the prior art fails to disclose or suggest a specific mobile system comprising: 
	a mobile base station comprising a connection hole, a user input button, at least one processor; and 
	a wireless earbud configured for plugging into the connection hole of the mobile base station to form an integrated body with the mobile base station, 
	wherein, while the wireless earbud is plugged in the connection hole of the mobile base station, the wireless earbud is configured to electrically connect with the circuitry of the mobile base station and further configured to perform wired data communication with the mobile base station, 
	wherein, while the wireless earbud is plugged in the connection hole of the mobile base station, the circuitry of the mobile base station is configured to obtain characteristics of the wireless earbud and send the characteristics to the at least one processor.
	Furthermore, the combination of the above limitations with the rest of the disclosed limitations causes the disclosed system distinguishing from the prior art.
Regarding independent claim 13: the prior art fails to disclose or suggest a specific mobile system comprising: 
	a mobile apparatus comprising a main body and a wireless earbud; 
	the main body comprising a connection hole, a user input button, at least one processor; and 
	the wireless earbud configured for plugging into the connection hole of the main body to form an integrated body with the main body, 
	wherein, while the wireless earbud is plugged in the connection hole of the main body, the wireless earbud is configured to electrically connect with the circuitry of the main body and further configured to perform wired data communication with the main body, 
	wherein, while the wireless earbud is plugged in the connection hole of the main body, the circuitry of the main body is configured to obtain characteristics of the wireless earbud and send the characteristics to the at least one processor,
	wherein, while the wireless earbud is plugged into the connection hole of the main body, the system is configured such that the smartphone wirelessly communicates with at least one of the main body and the wireless earbud.
	Furthermore, the combination of the above limitations with the rest of the disclosed limitations causes the disclosed system distinguishing from the prior art.
Regarding independent claim 15: the prior art fails to disclose or suggest a specific mobile system comprising: 
	a mobile base station comprising a connection hole, a user input button, at least one processor; and 

	wherein, while the wireless earbud is plugged in the connection hole of the mobile base station, the wireless earbud is configured to electrically connect with the circuitry of the mobile base station and further configured to perform wired data communication with the mobile base station,
	wherein, while the wireless earbud is plugged in the connection hole of the mobile base station, the mobile base station is configured to initiate charging of a battery of the wireless earbud, and 
	wherein the system is configured to generate sound when a mobile application installed on the smartphone is searching for the system while the wireless earbud is paired with the smartphone.
	Furthermore, the combination of the above limitations with the rest of the disclosed limitations causes the disclosed system distinguishing from the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID L TON whose telephone number is (571)270-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian C Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID L TON/Primary Examiner, Art Unit 2654